MacLEAN, J. (dissenting).
The ratiocination in the prevailing opinion is not clear to me. “After happenings” were the subject of a good part of the testimony for the defense to show that the 10 horse power, engine revamped by the plaintiff was inadequate. The defendant’s wife testified: “We have a fine engine down there now. We have not had a bit of trouble with the lights.” She did not know the horse power. The defendant himself, profuse in irresponsive utterances, much illumined the light conditions by volunteering: “I had a 20 horse power put in there.” He was evasive about the dynamo in the after equipment, of which he and his wife had related, until the court pinned him with: “How about the dynamo?” He answered: “That was taken out.” Next the court asked: “You put a larger one in?” And, coun*30sel objecting to this as “incompetent and immaterial; it has nothing to do with the case what he put in afterwards”—the learned court explained the materiality, pointing out that putting in a new machine of double horse power did not put blame upon the old machine, if another dynamo were installed, saying:
“If the defect was in the plaintiff’s machine, then all the defendant need do was to get another machine to operate that same dynamo; whereas, he did not use the machine or the dynamo. The plaintiff may use such inference in arguing to the jury.”
This seems no reversible error, since counsel for the plaintiff could use the inference in arguing to the jury; for the inference was annihilating of no small part of the testimony of the defendant and his wife.
The judgment should be affirmed, with costs to the respondent.